Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: claim 5 recites the limitation “the laser beams irradiates” in line 3 and line 5, and the limitation should be corrected to “the laser beam[[s]] irradiates.”  
Appropriate correction is required.

Claim Interpretation
	Claims 11 and 17 recite the term “and/or,” and the term is interpreted as “or.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
wherein the polymerizable material is transparent at least in the 400 – 800 nm wavelength range.” 
Claim 1 recites the limitation “the positions” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-20 are rejected under 112(b) as being dependent from claim 1. 
Claim 2 recites the limitation “the volume” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Claims 3-6 are rejected under 112(b) as being dependent from claim 2. 
Claim 4 recites the limitation “during at least one of said scanning sequences” in line 2 which renders the claim unclear. It is unclear whether the underlying term means only (1) one of said successive scanning sequences (as recited in claim 3), or further includes (2) the scanning sequence (as recited in claim 2; by laser beam scanning). For the purpose of examination, either of these interpretations would read on the claim. If the Applicant intended to mean only one of the successive scanning sequences as recited in claim 3, an appropriate correction is necessary. Claim 5 is rejected under 112(b) as being dependent from claim 4. 
a first sequence of said scanning sequences” in lines 2-3 which renders the claim unclear. It is unclear whether the underlying term means only (1) a first sequence of said successive scanning sequences (as recited in claim 3), or further includes (2) the scanning sequence (as recited in claim 2; by laser beam scanning). For the purpose of examination, either of these interpretations would read on the claim. If the Applicant intended to mean only one of the successive scanning sequences as recited in claim 3, an appropriate correction is necessary. 
Claim 7 recites the limitation “the volume” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 18 recite the limitation “the (said) predetermined pathway” in lines 4-5 and line 2, respectively. There is insufficient antecedent basis for this limitation in the claims.
	Claim 13 recites the limitation “the polymerizable material exhibits a viscosity that ranges from 100 to 900 mPa·s” which renders the claim unclear. Viscosity strongly depends on temperature. Without reciting the temperature condition where the viscosity is measured, the range of the viscosity is unclear. Although the Applicant discloses a viscous liquid at ambient temperature between 15 and 25 degrees Celsius at least (Specification: page 8 lines 7-14), it is still unclear what the temperature condition is in the recited viscosity ranges. For the purpose of examination, the recited viscosity ranges would be considered as measured at any temperature. 
Claim 15 recites the limitation “the polymerizable material exhibits a density that is close to the density of the density of the polymerized material obtained after less than 10% of the density of the polymerizable material” (Specification: page 9 lines 29-34), it is unclear whether the Applicant intended to mean as disclosed in Specification because the possible interpretation is repeatedly recited in dependent claim 16 (of note, the repeated claims in the same scope would result in 112(d) rejection). For the purpose of examination, the limitation would be interpreted as disclosed in Specification. Claim 16 is rejected under 112(b) as being dependent from claim 15. 
Claim 17 recites the limitation “the previous scanning sequences” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation would be interpreted as “a previous scanning sequence” or “previous sequences.” Claim 18 is rejected under 112(b) as being dependent from claim 17. 
Claim 19 recites the limitation “the change in the positions in the vat of each volume unit of polymerized material” which renders the claim unclear. It is unclear whether each (singular) volume unit has the (plural) positions or not. Moreover, the term “the change” lacks a sufficient antecedent basis. For the purpose of examination, the limitation would be interpreted as “a change in the positions in the vat of volume units.” Claim 20 is rejected under 112(b) as being dependent from claim 19. 
the change in the position of the volume units of polymerized material” which renders the claim unclear. It is unclear whether the plural volume units occupy only a singular position or not. Moreover, the term “the change” lacks a sufficient antecedent basis. For the purpose of examination, the limitation would be interpreted as “a change in the positions of volume units.” 
Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gelbart (US 6,214,276 B1).
Regarding claim 1, Gelbart teaches a method for manufacturing an article (3D object 7) made of a polymerized material (thermosensitive liquid resin 1) (abstract, column 2 lines 60-61; FIGURE 2) comprising the steps of:
providing a vat (vessel 2) of polymerizable material (thermosensitive liquid resin 1) (column 2 lines 60-61: a vessel is filled with a thermosensitive liquid resin 1; FIGURES 2, 4), 
irradiating said polymerizable material (1) with a laser beam (3) according to a predetermined pattern so as to polymerize said polymerizable material in order to form the article (7) (column 2 lines 25-27: 3D objects are created inside a volume of thermosensitive liquid resin by 3D scanning of the volume using a focused light beam, the focused light beam heats the resin to a high temperature in the immediate vicinity of the focal point, and the resin polymerizes rapidly at the points the light is focused, and the unexposed parts of the resin may be heated repeatedly to temperatures lower than the threshold temperature without polymerization; claim 1), 
the predetermined pattern being determined based on a three-dimension representation of said article with the positions in three dimensions of a plurality of volume units (point 5) adapted to form together said article, the laser beam (3) scanning the vat (2) in three dimensions in order to be focused at each position of said volume units (5) present in said predetermined pattern so as to initiate locally the polymerization of the polymerizable material at each of these positions (column 2 lines 25-27, column 3 lines 4-7: at the point of focus 5 the resin heats up rapidly and  
Gelbart also teaches that a laser beam 3 preferably in the IR part of the spectrum such as 800 nm to 1200 nm, is focused to a point 5 using lens 4 (column 2 lines 61-63), the resin 1 is made to absorb the wavelength of the light used, and a suitable absorbing dye can be added to the polymer to control the absorption (column 2 line 67 - column 3 line 2), and many existing two-component adhesives and casting resins such as epoxies, polyurethane, polyesters, and silicone rubber resins can be used as thermosensitive resins (column 3 lines 47-47-49). Although Gelbart does not explicitly teach that the resin is transparent at least in the 400-800 nanometers wavelengths range, it would be obvious to one of ordinary skill in the art that (1) the resin made to absorb the wavelength of the laser beam at 800 nm – 1200 nm by adding a suitable dye would not be particularly absorbing (i.e., transparent to) the wavelength ranges other than the laser beam, such as visible ranges, for example, 400 nm – 800 nm, and (2) the functional group of the resin as disclosed (e.g., epoxies, polyurethane, polyesters, and silicone rubber resins) does not have significant absorption at the visible ranges (for example, 400 nm – 800 nm), and thus, the resin of Gelbart would be transparent at least at the wavelength range of 400 nm – 800 nm. 
Regarding claim 8, although Gelbart does not explicitly teach that said irradiation step lasts between 1 second to 30 minutes, it would be obvious to one of ordinary skill in the art to determine an optimum time of irradiation of the laser beam according to the size of the molded object, the power of the laser beam, and scanning speed of the laser beam, etc. (see MPEP 2144.05 II (A); In re Aller, 220 F.2d 454, 456, 
Regarding claim 10, Gelbart teaches that the laser beam (3) irradiates the polymerizable material with a wavelength adapted to trigger its polymerization, in the 250 to 400 nm range or 1 micrometer to 4 micrometers range (column 2 lines 61-63: a laser beam 3 preferably in the IR part of the spectrum such as 800 nm to 1200 nm, is focused to a point 5 using lens 4). Although Gelbart does not anticipate the claimed range of the irradiation wavelengths (i.e., 250 nm – 400 nm or 1 µm – 4 µm), the claimed range overlaps Gelbart’s disclosed range at 1000 nm to 1200 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claim 11, Gelbart teaches that the polymerizable material comprises a vinyl-ether component, and/or an epoxy component, and/or other material adapted to polymerize with a cationic mechanism (column 3 lines 47-49: many existing two-component adhesives and casting resins such as epoxies, polyurethane, polyesters and silicone rubber resins can be used as thermosensitive resins).
Claims 2-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Gelbart (US 6,214,276 B1) as applied to claim 1 above, and further in view of Hokuf et al. (US 5,429,908 A, hereinafter Hokuf). 
Regarding claim 2, Gelbart teaches all the claimed limitations including that 3D objects are created inside a volume of thermosensitive liquid resin by 3D scanning of the volume using a focused light beam (column 2 lines 24-27), but does not specifically teach that during said irradiation step, said laser beam scans the volume of the vat according to a predetermined pathway comprising a succession of said positions of the volume units to be irradiated according to said predetermined pattern, this pathway comprising positions of the volume units to be irradiated that are distant from the positions of all the volume units having been irradiated before.
Hokuf teaches a method and apparatus for 3D modeling, created by the sequential exposure of adjacent layers of a photoformable composition, comprising exposing each layer twice, the first exposure being with an image modulated exposure further modulated to produce a series of isolated, anchored islets along the imaged areas, and the second exposure also being image modulated but without the additional modulation, so as to fuse the islets into a continuous solid image, and the method is intended to control the exposure of photoformable layers to produce models exhibiting reduced distortion due to internal stresses (abstract, column 1 lines 13-17). A set of modulated pulses is to generate in the exposed layer at the image plane a series of disconnected hardened areas or islets 32 (i.e., irradiation of volume units is distant from already irradiated volume units) shaped like dashes along the exposure line 30, 
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the laser beam of Gelbart to be modulated so that to form a series of disconnected hardened areas along an exposure line as taught by Hokuf in order to yield known results or a reasonable expectation of successful results of obtaining a 3D object with reduced distortion generated from internal stresses (Hokuf: derived from column 1 lines 13-17).
	Regarding claim 3, Gelbart in view of Hokuf teaches that said irradiation step comprises a predetermined number of successive scanning sequences (i.e., along the exposure line 30), during each of which the laser beam scans the vat according to a part (i.e., an exposed layer at the image plane) of said predetermined pathway, this part comprising the positions of a plurality of volume units (i.e., a series of disconnected areas or islets 32) positioned in a part of or in the whole volume of the article (Hokuf: column 7 lines 34-40; FIGURES 6, 8, 10). Thus, modified Gelbart teaches all the claimed limitations, and the motivation to combine applied to claim 2 equally applies here.  
Regarding claim 4, Gelbart in view of Hokuf teaches that during at least one of said scanning sequences (i.e., along an exposure line 30), at least one volume unit (i.e., islet 32) or a cluster of volume units irradiated by the laser beam is not in contact with any other volume unit or cluster of volume units irradiated by the laser beam during the same scanning sequence (Hokuf: column 7 lines 34-40; FIGURES 6, 8, 10; of note, the individual islet 32 is isolated). Thus, modified Gelbart teaches all the claimed 
Regarding claim 5, Gelbart in view of Hokuf teaches that during a first sequence of said scanning sequences, the laser beam irradiates a first set (i.e., islet 32) of volume units of the vat, and, during the following scanning sequence, the laser beam irradiates a second set (i.e., islet 32’) of volume units, each volume units of the second set of volume units being situated in between a plurality of the volume units of the first set (Hokuf: column 8 lines 5-8: a slight variation in the process, whereby the position of the islets 32 in adjacent scan lines 30 is offset so that islets 32 and 32' are not exactly side by side; FIGURE 10; of note, it is obvious that islets 32 are situated between islet 32’ in offset). Thus, modified Gelbart teaches all the claimed limitations, and the motivation to combine applied to claims 2 and 3 equally applies here.  
Regarding claim 6, Gelbart in view of Hokuf teaches that at least one volume unit irradiated (i.e., along scan lines 36 including the islets 32 and the intermediate spaces 34) by the laser beam during a given scanning sequence was already irradiated by the laser beam during a previous scanning sequence (i.e., along scan line 30 forming the islets 32) (column 7 line 61 – column 8 line 4: following this first exposure, a second exposure of the same layer to the same imaging information is undertaken, the result of this second exposure is to completely harden all exposed areas, bridging the portions between the previously created discontinuous islets or dashes, so that all material along scan lines 36 has been hardened, and the hardened portion includes the islets 32 and the intermediate spaces 34; FIGURES 6, 7, 9). Thus, modified Gelbart teaches all the 
Regarding claim 13, Gelbart teaches all the claimed limitations but does not specifically teach that the polymerizable material exhibits a viscosity that ranges from 100 to 900 mPa·s. 
Hokuf teaches that the liquid photoformable composition has a viscosity of 300 to 3000 cP at 25° C (column 5 lines 58-59) (Of note, 1 cP is equal to 1 mPa·s). Although Hokuf does not anticipate the claimed range of the viscosity, the claimed range overlaps Hokuf’s disclosed range of the viscosity from 300 to 900 cP.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the resin of Gelbart to be the resin composition having a viscosity of 300 to 3000 cP at 25° C as taught by Hokuf in order to yield known results or a reasonable expectation of successful results of obtaining a 3D object with reduced distortion generated from internal stresses (Hokuf: derived from column 1 lines 13-17).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Gelbart (US 6,214,276 B1) as applied to claim 1 above, and further in view of Matsumoto (JP 11042713 A).
Regarding claims 7 and 9, Gelbart teaches that the pulse width and repetition rate (frequency) are a function of the instantaneous scanning speed of the beam on an Gelbart does not specifically teach that (A) said laser beam scans the volume of the vat at a frequency ranging from 10 Hz to 100 kHz positions of the predetermined pathway per second (claim 7), and (B) the laser beam is pulsed with pulses lasting between 1 ns and 50 ns and has an energy higher than or equal to 10 milliJoules per pulse, or 108 W/cm2.
Matsumoto teaches a stereolithography apparatus that shapes a cured product by selectively irradiating the liquid surface of a liquid substance with pulsed light irradiation for a high-speed 3D printing (¶ [0001]-¶ [0002]). The frequency of the laser beam is set to 20 kHz, and the pulses 16 have a pulse width of 5 to 10 ns (¶ [0013]). Thus, the disclosed specification of the laser frequency and the pulse width anticipate the respective claimed ranges. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the laser beam of Gelbart to be set as 20 kHz of the frequency with 5-10 ns of the pulse width as taught by Matsumoto in order to obtain known results or a reasonable expectation of successful results of yielding a 3D object in high speed (Matsumoto:  derived from ¶ [0002]). 
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Gelbart (US 6,214,276 B1) as applied to claim 1 above, and further in view of Miyazaki et al. (US 20060222999 A1, hereinafter Miyazaki). 
Regarding claims 12 and 14, Gelbart teaches all the claimed limitations including the resin such as epoxies can used (column 3 lines 47-49), but does not 
	Miyazaki teaches a photosensitive composition excellent in photo-curability (abstract). The composition comprises (1) 30 % - 90 % by weight of an epoxy compound (i.e., epoxy compound), (2) 0.1 % - 10 % by weight of an energy beam-sensitive cationic polymerization initiator, and (3) 1 % - 60 % by weight of a hydroxyl group-containing compound having one or more hydroxyl groups and one or more of at least one of a vinyl ether group and an oxetanyl group in a molecule (i.e., vinyl-ether compound) (claims 1, 2). Although Miyazaki does not anticipate the claimed ranges of epoxy components and vinyl-ether components, the claimed ranges overlap Miyazaki’s disclosed ranges, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05).
Miyazaki also teaches that the energy beam-sensitive cationic polymerization initiators used in the present invention refer to those compounds capable of generating substances which initiate cationic polymerization by energy-ray irradiation (¶ [0052]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the resin of Gelbart to be the resin composition as taught by Miyazaki in order to yield known results or a reasonable expectation of Miyazaki: derived from abstract).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Gelbart (US 6,214,276 B1) as applied to claim 1 above, and further in view of Tamura et al. (US 6,432,607 B1, hereinafter Tamura). 
Regarding claims 15 and 16, Gelbart teaches all the claimed limitations but does not specifically teach that (A) the polymerizable material exhibits a density that is close to the density of the polymerized material obtained after polymerization (claim 15), (B) the difference in density between the polymerizable material before polymerization and the polymerized material obtained after polymerization is less than 10% of the density of the polymerizable material.
Tamura teaches a photocurable resin composition capable of producing a 3D object which has excellent dimensional accuracy with a small volume shrinkage factor and excellent heat resistance with a high heat distortion temperature as well as excellent transparency and mechanical properties (abstract). A transparent 3D object produced using the photocurable resin composition has less than 10 % of shrinkage (Table 1). It is obvious to one of ordinary skill in the art that the change in density before and after polymerization of the photocurable resin mainly results from the volume change (i.e., shrinkage) during the polymerization, and thus, less than 10 % of the shrinkage would result in less than 10 % of the density change. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the resin of Gelbart to be the resin composition as taught by Tamura in order to yield known results or a reasonable expectation of Tamura: derived from abstract).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Gelbart (US 6,214,276 B1) as applied to claim 1 above, and further in view of Kan et al. (US 20120098164 A1, hereinafter Kan). 
Regarding claims 17 and 18, Gelbart teaches all the claimed limitations but does not specifically teach (A) during a given scanning sequence, the actual positions in the vat of the volume units of the vat having been irradiated by the laser beam during the previous scanning sequences are determined through measurements and/or calculations (claim 17), and (B) said predetermined pathway is modified by taking into account the actual positions of the volume units of the polymerized material having been irradiated by the laser beam during the previous scanning sequences (claim 18). 
Kan teaches a method and apparatus of two-photon stereolithography using photocurable compositions (¶ [0003]). The apparatus includes a camera 36 for taking images of the processed target and monitoring the operation of apparatus 10 (¶ [0060]). The process can be monitored in real-time with camera 36, and the images (i.e., the images having the information of the actual position of the volume units) captured by camera 36 may be communicated to controller 38 for processing or analysis and may be used as input for controlling other components in the system (for example, a predetermined pathway would be modified in consideration of the previously printed images) (¶ [0060], ¶ [0083]).
Gelbart to include a camera for real-time monitoring of the printed images and a controller for analyzing the images and further controlling the process as taught by Kan in order to yield known results or a reasonable expectation of successful results of obtaining a 3D printed object in improved dimensional accuracy. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Gelbart (US 6,214,276 B1) as applied to claim 1 above, and further in view of Inoue et al. (JP H10180881 A, hereinafter Inoue).
Regarding claims 19 and 20, Gelbart teaches all the claimed limitations but does not specifically teach that (A) the change in the positions in the vat of each volume unit of polymerized material having been irradiated by the laser beam is predicted through calculations (claim 19), and (B) said predetermined pattern is determined taking into account the change in the position of the volume units of the polymerized material present in the vat after they have been irradiated by the laser beam, in order for the volume units of polymerized material to form together said article at the end of the irradiation step (claim 20). 
Inoue teaches a method and apparatus of stereolithography for manufacturing a 3D object without using molding process (¶ [0001]-¶ [0002]). The method is for forming a stereolithographic object having a predetermined size by irradiating a resin of a photocurable resin with light, and a calculation step for predicting the contracted volume of the outer shell and the inner part from the shrinkage rate generated in the outer shell portion having a predetermined dimension and the shrinkage rate inside the the volume after shrinkage (i.e., the change in the positions of volume units) as compared with a conventional case where a uniform shrinkage rate of resin is assumed (¶ [0043]). See also, ¶ [0029]-¶ [0030], ¶ [0044]-¶ [0045], and ¶ [0075]-¶ [0077]. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method of Gelbart to include a calculation step for predicting the shrinkage volume of the volume units after irradiation and a modified irradiation setting according to the prediction as taught by Inoue in order to yield known results or a reasonable expectation of successful results of obtaining a 3D printed object using stereolithography in improved dimensional accuracy. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coeck (US 8,845,949 B2) teaches a method for reducing differential shrinkage in stereolithography (abstract). 
Partanen (US 6,001,297) teaches a method for controlling exposure of a solidfiable medium using a pulsed radiation source in building a 3D object using stereolithography (abstract). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744